Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 10, 2017

The Court of Appeals hereby passes the following order:

A17D0237. C. DEAN ALFORD et al. v. RIGOBERTO RIVERA HERNANDEZ
    et al.

      Upon consideration of the application for discretionary appeal, it is ordered that
it be hereby GRANTED. The applicants may file a notice of appeal within 10 days
of the date of this order, if they have not already filed a notice of appeal.
      It appears, however, that the applicants have already filed a notice of appeal
from the same trial court order contested in this application and that such notice of
appeal has resulted in the docketing of Case No. A17A1124.                      Under these
circumstances, it is unnecessary for the applicants to file a second notice of appeal.
To avoid superfluous appeals, our review of the trial court’s order will proceed under
Case No. A17A1124. See Islamkhan v. Khan, 299 Ga. 548, 551 (787 SE2d 731)
(2016) (recognizing principle that, in the context of a discretionary appeal, a
prematurely filed notice of appeal ripens upon the appellate court’s granting of the
application for appeal); Wannamaker v. Carr, 257 Ga. 634, 635 (1) (362 SE2d 53)
(1987) (filing of notice of appeal after entry of judgment but before the grant of
discretionary application does not constitute a failure to timely file).
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/10/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.